Lumpkin, Justice..
Alvis Stafford, in consideration of a marriage about *560to be solemnized between himself and Mrs. Lucy McKenzie, made a deed conveying to -T. A. Stafford, as trastee, certain property, the terms of the conveyance . being as follows :
“In trust for the use and benefit of her, the said Lucy McKenzie, for and during her natural life, and reserving to myself the use of the same during my natural life. And after my death the same to be held, used and controlled for the benefit of the said Lucy during her natural life. And after the death of myself and the said Lucy, or the death of myself and the marriage again of the said Lucy, then the house and lot to be by the said J. A. Stafford divided between [two granddaughters, naming them], to them one half, and the other half to the said Lucy McKenzie, including the household and kitchen furniture.”
It was admitted that Mrs. Stafford never married after the death of Alvis Stafford, and that she died leaving no lineal heirs. The administrator of the deceased Mrs. Stafford filed a petition against the administrators of Alvis Stafford for a partition of tin; house and lot mentioned in the above deed. The defence was that the plaintiff could not recover because his intestate took only a life estate under the deed. The court held that Mrs. Stafford took a foe in an undivided half-interest in the property, and this decision is the error complained of.
In our opinion, the court correctly construed the marriage settlement. The deed, after reserving to Mr. Stafford the use of the property during his life, conveyed to Mrs. Stafford, after his death, the entire use of it while she lived. It seems the grantor expected that Mrs. Stafford would survive him, because he provided for her a trustee who was to act as such after his death-in the next place, the deed provided that after the death of both the grantor and Mrs. Stafford, or after his death and her marriage, upon the happening of either of these events, the property was to be divided *561one half going to grantor’s granddaughters, and the other half to Mrs. Stafford. To adopt the plain and grammatical construction of this clause of the deed, wheu the grantor and Mrs. Stafford were both dead, the absolute title to one half of the property was to go to Mrs. Stafford; and as she wonld then be dead, that half would necessarily go to her heirs. If, however, she again married after the death of the grantor, the title to one half would vest immediately in her. Counsel for plaintiff in error contended that the proper construction of this deed would give to the wife a life estate after grantors death, with remainder to the granddaughters named, provided she died without marrying again ; but in the event of her so doing, the property would be equally divided, one half to her and one half to the granddaughters. To adopt this construction would lead to the strained and unnatural conclusion that the grantor meant to offer a premium to his wife to marry again after his death, which, in our opinion, certainly never was his intention. If so, it is the first instance of the kind of which we have any knowledge. The difficulty suggested by counsel for plaintiff in error as to the disposition of the property in case of the death of both Mr. and Mrs. .Stafford, to wit, that Mrs. Stafford, being dead, could not take, can be obviated by adopting the construction that the grantor intended that after his death, and during Mrs. Stafford’s life, the property was to be managed for her by the trustee, and upon her death, her half was to go as she might direct by will, or to her heirs. Again, the deed nowhere gives to the granddaughters any more than one half of the property, and we are at a loss to perceive how, under it, they could in any event take more than one half. It cannot be doubted that the instrument intended to make a disposition of all the property, and as no distinction what*562ever is made by the grantor as to the division to be made upon the death of himself and his wife, or the death of himself and the marriage again of his wife, we are strengthened in our conclusion that he intended in either of these events that the granddaughters should. have one half and the wife, or her estate, the other. It should also bo borne in mind that the consideration of this deed being marriage, it is more than likely the lady stipulated that she was in any event to have an absolute half-interest in this property, aud that this was understood by the contracting parties.

Judgment affirmed.